Case 1:20-cv-05004-UNA Document 10 Filed 05/02/20 Page 1 of 2 PagelD #: 17

————EEe
1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: )
) Chapter 11
KAISER GROUP )
INTERNATIONAL, INC. et al., ) Case No. 00-2263 (MFW)
)
Debtors. ) (Jointly Administered)
)
KAISER GROUP INTERNATIONAL, )
INC. et al., )
)
Plaintiffs, )
)
v. ) Adv. No. 01-928
INTERNATIONAL FINANCE ) Re: D.I. 395
CORPORATION, )
)
Defendants. )

ORDER LIFTING STAY, CONFIRMING

ARBITRATION AWARD ENTERING JUDGMENT AND DISMISSING CLAIMS

AGAINST INTERNATIONAL FINANCE CORPORATION WITH PREJUDICE
Upon consideration of Defendant International Finance Corporation’s Motion to Lift
Stay, Confirm Arbitration Award, Enter Judgment and Dismiss Claims With Prejudice (the
“Motion”), and the briefing filed in connection with the Motion; and upon consideration of the
Award dated June 24, 2013 by the International Court of Arbitration of the International
Chamber of Commerce, a copy of which is attached hereto as Exhibit A (the “IFC Award”); and
the Court finding that it has jurisdiction over this matter; and due ndtice of the Motion having
been provided, and it appearing that no ching or further notice need be provided; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

granting the relief requested in the Motion;

RLFI 9572685y.2
Case 1:20-cv-05004-UNA Document 10 Filed 05/02/20 Page 2 of 2 PagelD #: 18

IT IS HEREBY ORDERED, DECREED AND ADJUDGED THAT:

1. Pursuant to the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards and the Federal Arbitration Act, the Court hereby recognizes and confirms the
IFC Award. Pursuant to 9 U.S.C. § 13, the IFC Award shall have the same force and effect, in
all respects, as a judgment in this proceeding.

2. Judgment is entered in favor of the International Finance Corporation (“IFC”) on
all claims asserted by the above-captioned debtors against IFC in the Debtors’ Third Amended
Complaint Against Nova Hut, A.S. and International Finance Corporation [D.1. 146}. All such
claims are hereby dismissed with prejudice.

3. This Order resolves all claims and causes of action by the Debtors against IFC in
this adversary proceeding and constitutes a final order therein; therefore, IFC is dismissed from
this adversary proceeding.

4. The Court shall retain jurisdiction over all matters related to the interpretation and
implementation of this order. .

Dated: | \

Wikpington,Belaware

DA quads AS

THE HONORABLE MARY F. WALRATH
UNITED STATES BANKRUPTCY JUDGE

RLF] 9572685v.2
